Case: 20-60866     Document: 00516358254         Page: 1     Date Filed: 06/15/2022




              United States Court of Appeals
                   for the Fifth Circuit                              United States Court of Appeals
                                                                               Fifth Circuit

                                                                             FILED
                                                                         June 15, 2022
                                  No. 20-60866                          Lyle W. Cayce
                                Summary Calendar                             Clerk


   Reina Elizabeth Ramirez De Ayala,

                                                                      Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A209 962 870


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Reina Elizabeth Ramirez De Ayala, a native and citizen of El Salvador,
   petitions for review of a decision by the Board of Immigration Appeals (BIA)
   affirming the denial by an Immigration Judge (IJ) of her motion to reopen and
   to rescind in the absentia removal order entered against her. In her petition


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-60866      Document: 00516358254          Page: 2    Date Filed: 06/15/2022




                                    No. 20-60866


   for review, Ramirez De Ayala argues that she established exceptional
   circumstances to justify reopening her immigration proceedings based on her
   mother’s death. Further, Ramirez De Ayala argues that the IJ lacked
   jurisdiction over her immigration proceedings because the notice to appear
   (NTA) was defective for not including a time and date for her removal
   hearing, in violation of Pereira v. Sessions, 138 S. Ct. 2105 (2018). Because
   the NTA was defective, Ramirez De Ayala also contends that the in absentia
   removal order was invalid.
          In Pereira, the Supreme Court held that an NTA that fails to inform
   an alien of when and where to appear is invalid and therefore does not trigger
   the stop-time rule of 8 U.S.C. § 1229b(d), ending the period of continuous
   presence in the United States for purposes of cancellation of removal. 138 S.
   Ct. at 2109-10. After Pereira, we held that a perfected NTA triggers the stop-
   time rule when an alien receives all required information, whether in one
   document or more. Pierre-Paul v. Barr, 930 F.3d 684, 690-91 (5th Cir. 2019).
   Further, we held that, even if the NTA were defective and could not be
   cured, the regulation governing the NTA constitutes a claim processing rule,
   rather than a jurisdictional rule. Id. at 691-93. Therefore, an invalid NTA
   did not deprive an IJ of jurisdiction. See Martinez-Lopez v. Barr, 943 F.3d 766,
   769-70 (5th Cir. 2019).
          The Supreme Court rejected the two-step process endorsed by Pierre-
   Paul, holding that an NTA is inadequate to trigger the stop-time rule unless
   it contains the time and place of the proceedings. Niz-Chavez v. Garland, 141
   S. Ct. 1474, 1484-86 (2021). Applying Niz-Chavez, we have held that, in the
   context of in absentia removal orders, a single document containing the
   statutory information is required for the alien to receive proper notice.
   Rodriguez v. Garland, 15 F.4th 351, 355 (5th Cir. 2021). Niz-Chavez did not
   address whether an inadequate NTA is insufficient to vest the immigration
   court with jurisdiction. See Niz-Chavez, 141 S. Ct. at 1479-80, 1485. On that



                                          2
Case: 20-60866     Document: 00516358254          Page: 3   Date Filed: 06/15/2022




                                   No. 20-60866


   question, Pierre-Paul is distinguishable and remains good law. See Rodriguez,
   15 F.4th at 355; Maniar v. Garland, 998 F.3d 235, 242 & n.2 (5th Cir. 2021).
          However, Rodriguez specifically held that an NTA that does not
   specify the date and time of the hearing is defective in the context of in
   absentia removal hearings. Rodriguez, 15 F.4th at 355-56. Ramirez De
   Ayala’s NTA was invalid because it did not include the date and time of her
   removal hearing, and the deficiency was not cured by subsequent notices. See
   id.
          Accordingly, Ramirez De Ayala’s petition for review is GRANTED,
   the BIA’s decision is VACATED, and the case is REMANDED.




                                         3